Citation Nr: 0600427	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  96-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a right foot 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for lupus erythematous, 
discoid.

6.  Entitlement to disability rating greater than 30 percent 
for service-connected seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1974 to October 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Oakland, California, 
dated in August 1994, which denied service connection for a 
psychiatric disorder, a right foot injury, a right knee 
injury, and a left knee injury; and from an RO decision from 
the Los Angeles RO dated in November 1999 which denied 
service connection for lupus erythematous, discoid, and which 
awarded an increased rating of 10 percent for service-
connected seborrheic dermatitis.  In June 2000, the 
disability rating for seborrheic dermatitis was increased to 
30 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claims so that he is afforded every 
possible consideration.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2005).  
Here, potentially relevant records have not been obtained by 
the RO.  Correspondence within the veteran's claims folder 
between the RO and the veteran dated in June 2000 reveals 
that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  The complete 
medical and administrative records related to his SSA 
disability benefits claim have not been obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The veteran 
has also reported receiving medical treatment from the 
Occupation Center(s) in Monterey and Fort Ord, CA in 1982 and 
1985 (skin); Snorf Chas R. in 1987 and 1988 (orthopedic); 
Mark W. Howard, M.D. in 1991 (orthopedic); Peter E. Franklin, 
M.D. in 1991 (orthopedic); Dr. Frederick (skin); and Dr. 
Startmeyer (knee).  The RO should make arrangements to obtain 
these records.  

With respect to the claim for an increased rating for 
seborrheic dermatitis, the veteran was afforded a VA skin 
examination in February 2004, which provided minimal 
objective findings.  During the pendency of the veteran's 
appeal, the diagnostic criteria for evaluating skin 
disabilities were revised, effective August 30, 2002.  See 67 
Fed. Reg. 49,590-99 (July 31, 2002); see also corrections at 
67 Fed. Reg. 58,448 (September 16, 2002) and 67 Fed. Reg. 
62,889 (October 9, 1992).  The February 2004 VA examination 
does not provide sufficient objective findings to rate the 
veteran's service-connected seborrheic dermatitis pursuant to 
the new schedular criteria.  In view of this, on remand the 
RO should schedule the veteran for another VA skin 
examination to assess the current severity of his service-
connected seborrheic dermatitis.

Finally, the most recent supplemental statement of the case 
addressing the claims for service connection for right foot, 
right knee, left knee, and psychiatric disorders was issued 
in April 2000, denying these claims as not well grounded.  
Additional relevant evidence has been received since that 
time, and other than the right foot claim (see VA Rating 
Decision dated March 19, 2004), these claims have not been 
readjudicated in accordance with the VCAA.  Therefore, the RO 
must issue a supplemental statement of the case.  See 
38 C.F.R. §§ 19.31, 19.37 (2005).  

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Make arrangements to obtain the 
veteran's treatment records from the 
following:  the Occupation Center(s) in 
Monterey and Fort Ord, CA in 1982 and 
1985 (skin); Snorf Chas R. in 1987 and 
1988 (orthopedic); Mark W. Howard, M.D. 
in 1991 (orthopedic); Peter E. Franklin, 
M.D. in 1991 (orthopedic); Dr. Frederick 
(skin); and Dr. Startmeyer (knee).  

2.  Obtain the administrative and medical 
records relating to the veteran's Social 
Security Administration disability claim 
and associate them with the claims file.

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a VA skin examination.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the clinician in conjunction 
with the examination.  The examiner should 
indicate in the report that the claims 
file was in fact reviewed in conjunction 
with the examination.  

The examination should, if possible, be 
conducted during an active stage of the 
veteran's service-connected seborrheic 
dermatitis.  

The examiner should describe in detail the 
veteran's seborrheic dermatitis.  
Unretouched photographs of the affected 
areas should be included with the 
examination report.  

The examiner should note whether there are 
any lesions, exfoliation, exudation, 
disfigurement, scarring, ulceration, 
crusting, or itching, and if so, to what 
extent.

The examiner should indicate in 
percentages how much of the entire body 
and how much exposed area is affected.  
The examiner should also indicate whether 
or not there are any systemic or nervous 
manifestations, and whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required, and 
if so, how often.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

4.  Finally, readjudicate the claims on 
appeal, in accordance with the VCAA.  In 
evaluating the veteran's service-connected 
seborrheic dermatitis, ensure that both 
the former and revised diagnostic criteria 
are considered.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


